[Cite as Geauga Cty. Bar Assn. v. Haig, 129 Ohio St.3d 601, 2011-Ohio-4271.]




                   GEAUGA COUNTY BAR ASSOCIATION v. HAIG.
[Cite as Geauga Cty. Bar Assn. v. Haig, 129 Ohio St.3d 601, 2011-Ohio-4271.]
   Unauthorized practice of law—Preparation of answers and motion in court
         cases—Injunction issued.
  (No. 2011-0564 — Submitted May 25, 2011 — Decided September 1, 2011.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                           Supreme Court, No. UPL 10-07.
                                 __________________
        Per Curiam.
        {¶ 1} Relator, the Geauga County Bar Association, charged that
respondent, Richard Haig of Brooklyn, Ohio, committed the unauthorized practice
of law. Respondent is not an attorney.            In the conduct at issue here, Haig
prepared pleadings that his customers filed in two foreclosure cases before the
Geauga County Court of Common Pleas.                 The Board on the Unauthorized
Practice of Law concluded that these actions violated Ohio licensure requirements
and recommends that we issue an injunction.               Upon review, we agree that
respondent engaged in the unauthorized practice of law, assess costs, and enjoin
him from committing further illegal acts.
        {¶ 2} Section 2(B)(1)(g), Article IV of the Ohio Constitution allocates to
this court jurisdiction over matters relating to the practice of law, including
policing the unauthorized practice of law. Greenspan v. Third Fed. S. & L. Assn.,
122 Ohio St.3d 455, 2009-Ohio-3508, 912 N.E.2d 567, at ¶ 16; Lorain Cty. Bar
Assn. v. Kocak, 121 Ohio St.3d 396, 2009-Ohio-1430, 904 N.E.2d 885, at ¶ 16.
The unauthorized practice of law occurs when a person provides legal services to
another in this state without admission to the practice of law or certification for
limited practice pursuant to the Supreme Court Rules for the Government of the
                            SUPREME COURT OF OHIO




Bar. Gov.Bar R. VII(2)(A); see also R.C. 4705.01. This includes the preparation
of legal documents for others. Miami Cty. Bar Assn. v. Wyandt & Silvers, Inc.,
107 Ohio St.3d 259, 2005-Ohio-6430, 838 N.E.2d 655, at ¶ 11.
       {¶ 3} Haig is a loan officer who is not admitted to the practice of law in
Ohio. However, Haig drafted documents that his customers filed with the Geauga
County Court of Common Pleas in two foreclosure cases.
       {¶ 4} In CitiMortgage, Inc. v. Detweiler, Geauga C.P. No. 08F000143,
Haig prepared the following legal instruments for Elizabeth M. and John E.
Detweiler: (1) a “Requrest [sic] for Additional Time in [sic] to Answer or
Respond to Plaintiff’s Complaint” for Elizabeth M. Detweiler, filed April 9, 2008;
(2) an answer for Elizabeth M. Detweiler, filed on April 25, 2008, and (3) an
answer for John E. Detweiler, filed April 25, 2008.
       {¶ 5} In CitiMortgage, Inc. v. Miller, Geauga C.P. No. 08F000436, Haig
prepared the following legal instruments for Sarah D. and Willis M. Miller: (1) a
“Requrest [sic] for Additional Time in [sic] to Answer or Respond to Plaintiff’s
Complaint” for Willis M. Miller, filed May 20, 2008, (2) a “Requrest [sic] for
Additional Time in [sic] to Answer or Respond to Plaintiff’s Complaint” for
Sarah D. Miller, filed May 20, 2008, (3) an answer for Willis M. Miller, filed
June 25, 2008, and (4) an answer for Sarah D. Miller, filed June 25, 2008.
       {¶ 6} It appears that Haig’s misconduct did not harm his customers. The
Detweilers eventually retained counsel, who obtained leave to file an amended
answer and to conduct discovery. The Millers did not retain counsel, but the court
of common pleas dismissed the case against them on August 28, 2008.
       {¶ 7} After being contacted by relator, Haig mailed relator a handwritten
letter admitting the incidents described above and explaining that he was unaware
that he had violated the law. Subsequently, relator filed a two-count complaint
alleging that Haig had engaged in the unauthorized practice of law. Relator
recommended against imposing a civil penalty. Haig did not file an answer, and




                                        2
                               January Term, 2011




the hearing panel granted a motion for default on the matter and submitted a
report to the board. The hearing panel determined that Haig had committed the
unauthorized practice of law and recommended injunctive relief. Additionally,
after reviewing the aggravating and mitigating factors enumerated by UPL Reg.
400(F)(3) and (4), the panel concluded that a civil penalty was not appropriate in
light of Haig’s cooperation with the investigation of his misconduct and in light of
his apparent lack of awareness that his conduct was improper. The Board on the
Unauthorized Practice of Law adopted the panel’s recommendations.
       {¶ 8} On April 13, 2011, we gave Haig 20 days to show cause why we
should not adopt the recommendations of the board. We have received no reply
from Haig.
       {¶ 9} Based on the evidence before us, it is clear that Haig prepared legal
instruments for others, which were filed in the Geauga County Court of Common
Pleas. Haig committed these violations unwittingly, and they caused no harm to
his customers.    Therefore, we hereby find that Haig has engaged in the
unauthorized practice of law.       Haig is enjoined from any future conduct
constituting the unauthorized practice of law, including the preparation of legal
documents for others. Under the circumstances, we decline to impose a civil
penalty. Costs are taxed to Haig.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Ziegler, Metzger & Miller, L.L.P., and Stephen M. Bales, for relator.
                           ______________________




                                         3